Citation Nr: 1442069	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to a compensable disability rating for scar residual resulting from blast injury to the left flank.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran had active service from June 1999 to July 1999 and from March 2001 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In the February 2009 rating decision, the RO denied a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD), a rating higher than 10 percent for headaches due to head trauma, and a compensable rating for the left flank scar.  The Veteran appealed all three determinations to the Board.  

In a September 2010 decision, the RO increased the rating for PTSD to 50 percent, effective November 3, 2008, the date that the RO received his claims for increased ratings.  In an October 2013 decision, the Board granted an increase to 70 percent for PTSD, effective from July 2010, denied an increase for headaches, and remanded the scar issue to the RO for additional development.  

The Veteran appealed the Board's October 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties).  The Parties agreed that the Veteran was not pursuing the issue of entitlement to a disability rating higher than 30 percent for headaches.  The Parties also agreed that the Court should not disturb the Board's finding that the Veteran is entitled to a disability rating of 50  percent, but no higher, prior to July 25, 2011, and 70 percent, but no higher from July 25, 2011, for PTSD.  The Parties asked the Court to affirm those determinations by the Board.  The Court granted the JMR, so the specific PTSD and headaches disability ratings issues are no longer before the Board.  

The Parties' basis for the JMR was that in the October 2013 decision the Board had not addressed the issue of entitlement to TDIU but the issue had been raised by the record.  

During the course of the claim, the Veteran reported that he was unable to work because of his service-connected disabilities.  For example, during a December 2008 VA examination regarding his headaches he reported that he was unable to go to work when he experienced headaches and during a July 2011 examination, he reported that his unemployment was due to the effects of his mental condition because he had trouble working around people.  Thus, the Veteran raised the issue of TDIU during the course of his claim of entitlement to increased ratings.  Entitlement to TDIU was part and parcel to the claim that led to the February 2009 rating decision, and to the appeal of that decision to the Board because TDIU is simply another avenue to a higher rating - one based on the individual circumstances of the claimant as they relate to employability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board has jurisdiction over the TDIU issue.  

The scar issue was received back from the RO.  Review of the record shows that there has been compliance with the Board's 2013 Remand directive as to the scar issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

2.  The Veteran's left flank scar is his only painful service-connected scar and is a stable, painful, superficial scar affecting no more than 18 sq. cm. and resulting in no other functional loss or symptoms.  




CONCLUSIONS OF LAW

1.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2013).  

2.  The criteria for a 10 percent rating, but no higher, have been met for scar residual resulting from blast injury to the left flank.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 7804 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits - TDIU

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  

Service connection has been established, at the specified disability ratings, for the following disabilities:  (1)  PTSD rated as 70 percent since July 2011, 50 percent from November 2008 to July 2011, and 30 percent before November 2008; (2) traumatic brain injury (TBI) rated 40 percent since November 2008; (3) headaches due to head trauma, rated 30 percent since November 2008 and 10 percent prior to November 2008; (4) lumbosacral strain rated 10 percent since January 2006; (5) left knee retropatellar pain syndrome rated 10 percent since January 2006; (5) right knee retropatellar pain syndrome rated 10 percent since January 2006, (6) tinnitus rated 10 percent since January 2006, (7) glaucoma with pigmentary dispersion syndrome rated 10 percent since November 2008; (8) noncompensable right foot residual fracture; and (9) noncompensable residual scar result of blast injury to the left flank (which the Board grants the appeal as to a 10 percent rating in the instant decision).  The combined rating for compensation is currently 90 percent.  

The Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a).  As explained in the following paragraphs his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

In his VA Form 21-8940, the Veteran indicated that he last worked full time in December 2005, that he believes he became too disabled to work in early 2008, and that he worked in construction from July to December 2009.  

In a statement received in September 2009, the Veteran's brother reported that he had provided the Veteran with the opportunity for carpenter/construction work at his privately owned business.  He reported that he was aware of the Veteran's disabilities and injuries due to his active service in Iraq but had offered him employment in a sheltered environment, with a flexible work schedule.  He stated that he makes sure that if any of the Veteran's cognitive disability issues arise he is given special consideration as to the types of jobs he does and the work hours.  

This is some evidence that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  This is particularly the case given that this appears to have been marginal employment consistent with the regulatory definition of marginal employment as employment in a protected environment such as a family business.  See 38 C.F.R. § 4.16(a).  Marginal employment is not considered substantially gainful employment.  Id.  

The July 2011 VA examination report documents the Veteran's report of symptoms due to PTSD as well as neurobehavioral symptoms of his traumatic brain injury.  The Veteran reported that was not working and had not worked since working in his brother's construction business for six months.  He reported that he could not keep up with the work schedule or the stress of dealing with people.  He contended that his unemployment is due primarily to the effects of his mental condition because he has trouble with working around people.  In a medical history section, the examiner listed the Veteran's report that he has headaches several times per day and gets some relief from ibuprofen.  As noted in the Introduction of the instant decision, a December 2008 VA examination report documents the Veteran's statement that he was unable to go to work when he has headaches.  

In a remarks section of the July 2011 examination report, the examiner stated that the effects of his PTSD symptoms on his employment include his having been unable to find employment that he could hope to tolerate in terms of having to routinely interact with others.  The examiner also stated that the best description of his current psychiatric impairment is that psychiatric symptoms cause occupational impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  The examiner stated that the Veteran has difficulty maintaining and establishing work relationships and finds it difficult to interact with people much of the time.  

That report also included evidence regarding the Veteran's service-connected TBI.  A finding in that repot particularly relevant to the TDIU issue is that the neurobehavioral effects interfered with his workplace functioning.  Other evidence in that report was that his overall mobility was hindered by his back and knee pain conditions.  

The Board finds that this just described evidence is sufficient for it to make a determination with regard to whether TDIU is warranted.  As explained by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), it is VA (the adjudicators, including the Board) that has the responsibility to determine if TDIU is warranted and can do so even if there are separate opinions addressing the effects of different service-connected disabilities on employability, rather than one opinion addressing the aggregate effects of his service-connected disabilities.  The Federal Circuit stated as follows:  

Although the VA is expected to give full consideration to "the effect of combinations of disability," 38 C.F.R. § 4.15, neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert.  Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner. As part of this ultimate determination, the VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim." 38 U.S.C. § 5103A(d)(1). Where, as here, separate medical opinions address the impact on employability resulting from independent disabilities, the VA is authorized to assess the aggregate effect of all disabilities, as it did.

Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Although the July 2011 examiner stated that the Veteran's PTSD is best described as including occasional decrease in work efficiency with intermittent ability to perform occupational tasks, the Board has also considered the examination report as to the impact of his cognitive problems associated with his TBI and his mobility deficits due to his service connected back and knee pain, and has considered the report of him being unable to go to work when he has headaches.  Taking all of the evidence into consideration, the Board finds that the preponderance of evidence shows that his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Therefore TDIU must be granted.  

II.  Merits - Left Flank Scar Rating

In a June 2006 rating decision, the RO granted service connection for residual scar result of blast injury to left flank and assigned a noncompensable (zero percent) rating, effective January 1, 2006, the date after the day the Veteran was separated from active service.  In November 2008, the RO received a claim of entitlement to a higher rating for the scar.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran underwent VA examinations of his left flank scar in December 2008, July 2011, and December 2013.  There is no more probative evidence of record as to disability resulting from this scar.  

The December 2008 examination report documents the Veteran's report that he has numbness of the scar and surrounding area but does not experience any functional limitation from this condition.  Physical examination results included that the skin did not show any evidence of neurologic breakdown.  The scar was observed to be level, measured 11.5 cm by 1.2 cm, and there was no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  

The July 2011 examination report documents the Veteran's report of pain of the scar.  He reported no other symptoms and he reported that he did not experience skin breakdown or any functional impairment from the scar.  Physical findings include that the left flank scar was linear, measured 10 cm by 0.3 cm, was not painful on examination, was superficial with no underlying tissue damage.  He had no limitation of function or motion due to the scar.  There was no associated skin breakdown, inflammation, edema, or keloid formation.  

In argument received in April 2013, the Veteran's representative stated that the Veteran was seeking a compensable evaluation of 10 percent for his scar of the left flank.  The examiner stated that the Veteran complained of numbness, soreness, and pain associated with the scar and that to this day his shrapnel wound of the left flank has not healed correctly.  

Pursuant to the Board's October 2013 Remand, VA afforded the Veteran another examination of his scar in December 2013.  In a medical history section of the examination report it is stated that the Veteran reported episodic sharp pain in the area just above the scar, at times, but could not determine etiology or factors that cause pain.  In that same section, the examiner noted that the scar did not affect functioning, it was not adherent to underling skin, and that the pain was not in the scar itself.  

In a physical examination section of the report, the examiner stated that the Veteran had an 18 cm by 1 cm linear left flank scar with minimal soft tissue irregularity above the scar. 

The criteria for rating scars of other than the head, face, or neck, are found at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805 (2013).  

The Veteran's scar has never been found to affect more than 18 sq. cm.  As his scar affects much less than 929 sq cm, the scar does not approximate the criteria for a compensable rating found at Diagnostic Codes 7801 and 7802.  The evidence shows that his scar is not unstable, which is defined as one where there is frequent loss of covering of skin over the scar.  Therefore, the scar does not approximate the criteria for a compensable rating for an unstable scar under Diagnostic Code 7804.  The examiners have consistently found that his scar does not result in any functional loss, so a rating under Diagnostic Code 7805 is not approximated.  

However, the Veteran's reports of pain of his scar meet the criteria for a 10 percent rating under Diagnostic Code 7804 for painful scar.  That Diagnostic Code provides that for one or two scars that are painful a 10 percent rating is warranted, if there are three or four painful or unstable scars, a 20 percent rating is warranted, and if there are five or more painful or unstable scars a 30 percent rating is warranted.  

The Board finds significant the Veteran's description of pain in the area of the scar.  Although he may have said that the pain was not directly of the scar, his description of pain just above the scar the Board concludes is sufficient to find that he has a painful left flank scar.  There is no evidence of any other painful or unstable service-connected scars.  Hence, a rating of 10 percent, but no higher is warranted for his painful left flank scar 

The Board also concludes that the preponderance of evidence is against a higher rating or an additional rating for this scar.  In the Board's October 2013 Remand, it directed the examiner to comment on whether there was any neurological impairment, and if so, to identify the nerves affected.  In a section of the December 2013 examination report, labeled limitation of function/other conditions, is a question as to whether the Veteran had any other pertinent findings, complications, conditions, signs and/or symptoms, such as muscle or nerve damage, associated with the scar, regardless of location.  The examiner answered this in the negative.  The Board finds that the examiner's negative response to this question to adequately address the Board's concerns that were based on the aforementioned April 2013 argument of his representative involving numbness.  This examination was adequate.  

The 2011 VA examination also included no findings of neurological symptoms or pathology involving this scar.  In the 2008 examination report, the examiner specifically found that there were no neurological manifestations involving his scar.  Although the Veteran may have reported that he had numbness at the time of the 2008 examination, and the representative so reported in 2013, the Board determines that the preponderance of evidence is against a finding that he has ever had separate neurological manifestations of his scar.  

As the Veteran has one superficial, painful scar, that is not unstable, does not affect an area approaching 929 sq cm, and does not result in any symptoms other than the pain, the preponderance of evidence is against a finding that is scar approximates the criteria for a schedular rating higher than 10 percent or an additional rating.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).   

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptom associated with the scar, pain, is contemplated by the rating criteria that specify a rating for a painful scar.  His description of pain does not show that the degree of his disability exceeds that addressed by the 10 percent schedular rating available under Diagnostic Code 7804.  Nor is there any factor of like kind to frequent hospitalization or marked interference with employment due to the scar.  The Veteran has not alleged that this scar interferes with his ability to work or that he has ever been hospitalized for it.  The Board has considered whether there is a collective effect of his scar and his other service-connected disabilities but the record tends to show that this is not the case.  See Johnson v. McDonald, ---F.3d----, No, 2013-7104, 2014 WL 3844196 (Fed. Cir., Aug. 6, 2014).  There is no evidence showing that his flank scar acts together with any other service-connected disability to make his disability picture an exceptional one.  For these reasons, the Board declines to remand this issue for referral for extraschedular consideration.  

In summary, the Veteran's left flank scar approximates the criteria for a 10 percent rating but the preponderance of evidence shows that it does not approximate the criteria for a higher or additional schedular rating or for referral for extraschedular consideration.  

Hence, the appeal must be granted to the extent of a 10 percent schedular rating, but no more.  There is no reasonable doubt to be resolved as to whether higher or additional ratings or referral is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  


III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA provided adequate notice as to the scar issue in letters sent to the Veteran in November 2008 and September 2009.  As the Board is granting TDIU, any possible defect in notice as to that issue is not prejudicial to the Veteran.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided adequate examinations with regard to the scar issue in December 2008, July 2011 and in December 2013.  As the Board is granting TDIU, even if VA did not meet its duty to assist as to that issue, it is not prejudicial to the Veteran because no decision is made in the instant document unfavorable to him on the TDIU issue.  

As discussed in the Merits section of this decision, the examination provided in December 2013 complied with one part of the October 2013 Board Remand.  The readjudication of the scar claim in a December 2013 Supplemental Statement of the Case provided the remaining compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A 10 percent disability rating is granted for scar residual resulting from blast injury to the left flank, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
	JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


